Broyles, O. J.
1. Under the facts of the case the refusal of the trial judge to declare a mistrial (the motion being based upon an alleged improper question propounded by the prosecuting attorney to a witness for the defendant) was not error.
2. Under repeated rulings of the Supreme Court and of this court, a refusal to direct a verdict is never ground for a new trial.
3. The verdict was authorized by the evidence. The only witness for the defendant was his brother, who testified that the whisky found in the defendant’s house was his and put there by him and that the defendant did not know it was there and had no interest in it. However, the record discloses that the witness made contradictory statements about the whisky, and, under all the particular facts of the case, the jury were authorized to disbelieve that part of his testimony which asserted that the defendant had no interest in the whisky and did not know it was in his house.
4. Eor no reason assigned did the judge of the superior court err in overruling the certiorari.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.